Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a method of deploying an extendable stair assembly mounted to a vehicle comprising: providing the extendable stair assembly having a stored position (Fig. 2) and deployed position (Fig. 1) comprising: a pair of substantially flat, spaced apart, support brackets (10) configured to mount to a vehicle, each support bracket having an inner facing surface, an outer facing surface, and a linkage system configured to move a plurality of attached steps from a vertically orientated stored position located between the pair of support brackets to a horizontally oriented deployed position extending outwardly from the vehicle; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with and a front hook (14) extending outwardly from a support bracket front edge, wherein each front hook defines an arcuate guide channel in the support bracket that is configured to receive and guide a locking projection connected to and extending perpendicularly from a bottom step, applying a lifting force opposing gravity to free the locking projection from the support bracket hook and guide channel; and, iii. applying a pulling force substantially perpendicular to a side of the vehicle, extending the linkage system and deploying each of the steps to a horizontal orientation as required by Claim 15.
Claims 16-20 depend from Claim 15.
Claims 5, 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features disclosed in the intervening claims, the prior art does not disclose wherein the at least one stabilizer is automatically deployed in the extended state when the linkage system articulates the plurality of attached steps into the deployed position as required by Claim 5, wherein each of the support brackets includes hook extending frontward from a support bracket front edge, each hook defining an arcuate guide channel configured to receive and guide a locking projection connected to and extending perpendicularly from, a bottom scissor link of the linkage system as required by Claim 7 or  wherein the skirt panel is substantially planar with a skirt of the vehicle when the stair assembly is in the stored position, as required by Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter (3,807,757).
Consider Claim 1, Carpenter discloses an extending and retracting stair assembly for a vehicle comprising: a pair of substantially flat, spaced apart, support brackets (10) configured to mount to the vehicle (3), each support bracket having an inner facing surface and an outer facing surface; and a linkage system (19, 26, 34, 35, 40, 41), supporting a plurality of attached steps (A, B, C) and configured to move the plurality of attached steps from a stored position (Fig. 2), where the attached steps are vertically oriented and located between the pair of support brackets, to a deployed position (Fig. 3), where the attached steps are horizontally oriented and extending outwardly from the vehicle.
Consider Claim 3, Carpenter discloses all the features of the claimed invention, as disclosed above, and further discloses comprising at least one crossbar stop member (31) configured to prevent movement of the plurality of stairs beyond the horizontally deployed position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (3,807,757) in view of Kay (2020/0369211).
Consider Claim 2, Carpenter discloses all the features of the claimed invention, as described above but does not disclose further comprising: a front linkage bar pivotally connected to the inner surface of each support bracket; a rear linkage bar pivotally connected to the inner surface of each support bracket; and a set of scissor links, pivotally connected to each support bracket via the front linkage bar and rear linkage bar, wherein each set of scissor links includes a plurality of scissor links connected to one another at scissor link ends and are pivotally connected at each scissor link center.
Kay discloses a front linkage bar (HSL) pivotally connected to the inner surface of each support bracket (44); a rear linkage bar (46) pivotally connected to the inner surface of each support bracket (44); and a set of scissor links (HIL, FVL), pivotally connected to each support bracket via the front linkage bar and rear linkage bar, wherein each set of scissor links includes a plurality of scissor links connected to one another at scissor link ends and are pivotally connected at each scissor link center
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carpenter by further comprising scissor linkages as disclosed by Kay since it would have been a simple matter of combining prior art elements in a known manner and would have yielded the expected result of allowing the step mechanism to collapse closed.
Consider Claim 4, Carpenter discloses all the features of the claimed invention, as described above but does not disclose further comprising at least one stabilizer fixedly connected to the linkage system configured to support the stair assembly in an extended state via contact with a ground surface.
Kay discloses further comprising at least one stabilizer (200) fixedly connected to the linkage system configured to support the stair assembly in an extended state via contact with a ground surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carpenter by further comprising a stabilizer as disclosed by Kay since it would have been a simple matter of combining prior art elements in a known manner and would have yielded the expected result of supporting the step mechanism in the extended state.
Consider Claim 6, Carpenter, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the at least one stabilizer comprises an adjustable leg (222) configured to slidably engage a hollow tube member (212).
Consider Claim 11, Carpenter discloses all the features of the claimed invention, as described above but does not disclose further comprising at least one stabilizer arranged on the linkage system (19, 26, 34, 35, 40, 41) to support the attached steps via contact with a ground surface when in the deployed position.
Kay discloses further comprising at least one stabilizer (200) arranged on the linkage system to support the attached steps via contact with a ground surface when in the deployed position.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carpenter by further comprising a stabilizer as disclosed by Kay since it would have been a simple matter of combining prior art elements in a known manner and would have yielded the expected result of supporting the step mechanism in the extended state.
Consider Claim 12, Carpenter, as modified discloses all of the features of the claimed invention, as described above, and further discloses, wherein the at least one stabilizer (200) is extendible between an extended state and a retracted state.
Consider Claim 13, Carpenter, as modified discloses all of the features of the claimed invention, as described above, and further discloses, wherein linkage system (19, 26, 34, 35, 40, 41) is configured to retract the attached steps into the stored position when the at least one stabilizer (200) is in the extended state.
Consider Claim 14, Carpenter, as modified discloses all of the features of the claimed invention, as described above, and further discloses, wherein linkage system (19, 26, 34, 35, 40, 41) is configured to move the attached steps, from the stored position with the at least one stabilizer (200) being in the extended state, into the deployed position.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (3,807,757) in view of McDonald (2,764,422).
Consider Claim 8, Carpenter discloses all the features of the claimed invention, as described above but does not disclose further comprising a skirt panel fixedly connected to a bottom step of the plurality of attached steps.
McDonald discloses a skirt panel (29) fixedly connected to a bottom step (28) of the plurality of attached steps.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carpenter by further providing a skirt panel as disclosed by McDonald in order to strengthen the step.
Consider Claim 10, Carpenter discloses all the features of the claimed invention, as described above but does not disclose further comprising a handle fixedly connected to a bottom step of the plurality of attached steps, the handle comprising a grasping portion configured to ergonomically receive an operator hand to manipulate the linkage system.
McDonald discloses a handle (34) fixedly connected to a bottom step (28) of the plurality of attached steps, the handle comprising a grasping portion configured to ergonomically receive an operator hand to manipulate the linkage system.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carpenter by further providing a handle as disclosed by McDonald in order to facilitate operation of the step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618